                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

    SAMAD SEFIANE,                                §
        Plaintiff,                                §
                                                  §             No. 1:19-CV-00026
    v.                                            §
                                                  §
                                                  §
    COMMISSIONER OF THE SOCIAL                    §
    SECURITY ADMINISTRATION,                      §
        Defendant.                                §

                         MEMORANDUM OPINION REGARDING VENUE

           Plaintiff, Samad Sefiane, proceeding pro se, requests judicial review of a final decision of

    the Commissioner of Social Security Administration with respect to his application for widow
.
    disability-based benefits.

                                               Discussion

           The Plaintiff’s complaint indicates that Plaintiff is a resident of Baytown, Harris County,

    Texas. Harris County is located in the Houston Division of the Southern District of Texas. As a

    result, this case should be transferred to the Houston Division of the Southern District of Texas,

    for the convenience of the parties and in the interest of justice. 28 U.S.C. §14.04. The Transfer

    Order shall be entered in accordance with this Memorandum Opinion.


                  SIGNED this the 28th day of January, 2019.




                                                      ____________________________________
                                                      KEITH F. GIBLIN
                                                      UNITED STATES MAGISTRATE JUDGE
